ORDER
Dexter Anderson appeals from the district court’s denial of his motion for a reduced sentence under 18 U.S.C. § 3582(c)(2) based on the Sentencing Commission’s retroactive amendment of the crack-cocaine sentencing guidelines. See U.S.S.G. app. C, amend. 750. This is Anderson’s third effort to obtain relief under § 3582(c)(2) from his below-guidelines, 300-month sentence for several crack-cocaine and firearm offenses. We upheld the district court’s denials of his first two motions, the second of which was based on Amendment 750. See United States v. Anderson, 365 Fed.Appx. 17 (7th Cir.2010); United States v. Anderson, 488 Fed.Appx. 129 (7th Cir.2012). Anderson’s third attempt again relied on Amendment 750, but Congress has authorized only one sentence-reduction motion in response to a given change in the Guidelines. See United States v. Redd, 630 F.3d 649, 651 (7th Cir.2011). Anderson may not use this successive motion to make a different argument for relief under Amendment 750, see id., so the district court was right to deny his motion.
AFFIRMED.